UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF COLUMBIA


William R. Rawls,                     )
                                      )
       Petitioner,                    )
                                      )
               v.                     )       Civil Action No. 09-2199 (RJL)
                                      )
Simon T. Wainwright,                  )
                                      )
        Respondent.                   )


                                                       vc::l
                                          MEM03'DUM
                                          (March ,2010)

        This matter is before the Court on the United States' opposition to the petition for a writ

of habeas corpus. By Order of January 4, 2010, petitioner was advised to reply by February 12,

2010, or risk summary denial of the petition and dismissal of the case. Petitioner has neither

opposed the arguments set forth in the government's opposition nor sought additional time to do

so. The Court therefore treats the United States' arguments as conceded and dismisses the case

pursuant to Local Civil Rule 7(b). See Slovinec v. Amer. Univ., 520 F. Supp. 2d 107, 111

(D.D.C. 2007) (discussing enforcement of the local rule) (citations omitted). A separate Order

accompanies this Memorandum.